DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 9/30/2019.  
	Examiner has received the Applicant’s response to the Restriction requirement of 5/13/2021.  Applicant’s election of Species A/1, claims 1-13, in the reply filed on 7/13/2021 is acknowledged. Applicant has made the election with traverse.  Examiner considered Applicant’s arguments.  Even though the elements have the same “general shape” and Fig. 16 would be considered a simplified view, Examiner submits that a person of skill in the art would understand that any modifications in the radiating element, however slight, may have a profound and unpredictable impact on the radiation pattern.  That being said, Examiner reasonably understands that the instant invention may be about general shapes rather than the specific details of the radiator.  Therefore, Examiner finds Applicant’s arguments compelling and withdraws the Restriction of Species B.  If later, the Applicant starts to distinguish one physical detail over another on the same general shapes of structure, Examiner will revisit the Restriction requirement again.  It is important to understand that a person of skill in the art would see the specific shapes of the radiators to have a profound and unpredictable impact on the radiation pattern, and therefore any deviation in shape would actually 
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (JP 2016208383).
	As for claim 1, Harada teaches an antenna device, comprising: 
a first antenna and a second antenna provided in a case (Fig. 4a, el. 30, 20, 1), 
wherein the first antenna includes a first capacitance loading element and is configured to at least one of receive and transmit a signal in a first frequency band (Fig. 4a, el. 33), 
the second antenna includes a second capacitance loading element and is configured to at least one of receive and transmit a signal in a second frequency band, the second frequency band is higher than the first frequency band (Fig. 4a, el. 23, Par. [0021]-[0022]), 
and the second capacitance loading element is disposed at a front side of the first capacitance loading element (Fig. 4a, el. 23, the language of front side is relative to perspective).

antenna device according to claim 1, 
wherein the first capacitance loading element and the second capacitance loading element are configured not to overlap to each other in a front-rear direction (Fig. 4a, front-rear matter of perspective, e.g., overhead view being one of several perspectives).

	As for claim 3, Harada teaches the antenna device according to claim 1, further comprising: 
a third antenna provided in the case, wherein the third antenna is configured to at least one of receive and transmit a signal in a third frequency band, the third frequency band is higher than the second frequency band, and the third antenna is disposed at a front side of the second capacitance loading element (Fig. 4a, el. 50).

	As for claim 4, Harada teaches the antenna device according to claim 3, 
wherein the first capacitance loading element, the second capacitance loading element and the third antenna are configured not to overlap to each other in the front-rear direction (Fig. 4a, front-rear matter of perspective, e.g., overhead view being one of several perspectives).

	As for claim 5, Harada teaches the antenna device according to claim 1, 
wherein the first antenna includes a first helical element between the first capacitance loading element and a first feeding point, and the second antenna includes a second helical element between the second capacitance loading element and a second feeding point (Fig. 4a, el. 31, 21; Par. [0029], [0032]-[0033]).

	As for claim 6, Harada teaches the antenna device according to claim 5, 
wherein an axial direction of the first helical element and an axial direction of the second helical element are substantially parallel to each other (Fig. 4a.  The term substantially is broad and possibly indefinite.  At what point of skew crosses the bounds of what is considered “substantially” parallel or not parallel?  Examiner reads the prior art structure to read on the language).

	As for claim 7, Harada teaches the antenna device according to claim 6, 
a base, wherein the axial direction of the first helical element and the axial direction of the second helical element are substantially perpendicular to the base (Fig. 4a. The term substantially is broad and possibly indefinite.  Examiner reads the prior art structure to read on the language).

	As for claim 8, Harada teaches the antenna device according to claim 5, 
wherein a distance between an axis of the first helical element and an axis of the second helical element in a front-rear direction is larger than a distance between the first capacitance loading element and the second capacitance loading element in the front-rear direction (Fig. 4a.  Because of the skew, there is a linearly varied distance between the two coil elements,  

	As for claim 10, Harada teaches the antenna device according to claim 1, 
wherein a feeding point is disposed at a front side of the first capacitance loading element, and a second feeding point is disposed at a front side of the second capacitance loading element (Fig. 4a, el. 31, 21; The language “a front side of” is broad.  Examiner reads this to mean closer to the bottom substrate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 

Claim(s) 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada.
	As for claim 9, Harada teaches the limitations above;
	However, Harada does not teach wherein a diameter of the first helical element is different from a diameter of the second helical element.
 	Examiner submits Official Notice that this parameter of a coil antenna (changing the diameter of a coil antenna) is as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Harada.
 	The motivation for this combination is to adjust or change the frequency of the antenna coil.
	As for claim 11, Harada teaches the limitations above;
	However, Harada does not teach where there are two different PCB, one for each of the two feeding points.
 	Examiner submits Official Notice that using two PCBs instead of one as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and 
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Harada.
 	The motivation for this combination is for manufacturing and packaging considerations.
	As for claim 12, Harada teaches the limitations above and in claim 11;
 	Harada would therefore further teach the first board is opposed to the second capacitance loading element (Harada, Fig. 4a.  The term “opposed to” is broad language.  Examiner reads this to mean that the two structures are across from each other by some distance).
	As for claim 13, Harada teaches the limitations above in claim 1 including a “sheet” shaped component;
	However, Harada does not explicitly teach that these structures are made of metal;
 	Examiner submits Official Notice that the use of metal for antenna parts (including for capacitive elements) to be as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Harada.
 	The motivation for this combination is for the conductive properties of metal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845